DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is Final Office Action in response to amendment and remarks filed on 9/7/2021. Claims 1-20 has been examined and are pending.


				Response to Amendment
The amendment filed on 9/7/2021 cancelled no claim.  No claims were previously cancelled.  No new claims are added. Claims 1-7, 9-17, 19-20 have been amended.  Therefore, claims 1-20 are pending and addressed below.                

Applicant’s amendments and arguments on claim 1, 15, 20, filed on 9/7/2021 are sufficient to overcome the 112 2nd rejections, set forth in the previous office action.  Therefore, Examiner withdraws 112 rejections on claims 1, 15, 20.  

Applicant’s amendments and arguments filed on 9/7/2021 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims 1-20 under 35U.S.C.101.  


Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. 

Applicant argues that the amended claims are not abstract ideas, is a practical application, and are significant more, and as such is statutory.  

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 15 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 15, Steps 1-5 of, 
beginning a count-down when a first desire signal … is received and interpreted ….as indicating a normalized first user desire directed towards a second user from a first user, the desire signal being an electrical input signal; 

sending a desire match output signal … when a second desire signal is received … and interpreted as indicating a normalized second user desire directed towards the first user by a second user and recognized…. as being substantially the same as the normalized first user desire before the count-down has elapsed to indicate a matching desire: 

where … send a notification to one of the respective first user and second user of the matching desire upon receiving the desire match signal; 
where …. refrains from sending any desire match signal …..when the normalized first and second user desires are not recognized as being substantially the same before the timeout count-down has elapsed; and 
where …. refrains from providing a notification to the second user unless receiving the desire match signal.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (      advertising, marketing or behaviors, sales activity, for example, select an e-store item, (see claim 10); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions, for example,  beginning a count-down when a first desire signal from a first input device is received).

In addition, claim 15, steps 1-5 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/begin a count-down when a signal/indication is received, can observe/send signal before count-down has elapsed to indicate a matching desire, can stop/refrain from sending/providing a signal/ notification.

Further, Step 2, 3, 4, 5, of (“receiving/sending signal…”, “sending/providing notification…”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving data/sending/transmitting data.  


Independent claim 15, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (a processing device), other than reciting “a processing device”, nothing in the claim element precludes the step from practically being performed in the mind.   There is no specificity regarding any technology, just broadly, execute the programming instructions, receive input/signal, transmit/send data/signal over internet.  
It should be noted the limitations of the method claims are claimed as being performed by a processing device recited in method claim 15 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/retrieving data, transmitting data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the processing device are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/processing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 15 (step 2B):  The additional element (i.e. a processing device), is recited at high level of generality and is a generic computing component, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea. There are no hardware/machine/computing devices to actually perform the steps.  

This component is merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 15). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, Fig. 4, p. 13-15, indicate a general-purpose smartphone perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to Fig. 4, p. 13-15, the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above-mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Dependent claim 16, is merely add further details of the abstract steps/elements recited in claim 15 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 16 is also non-statutory subject matter.

Independent claim 1 and 17:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 1 and 17 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 15.  

Further, the components (i.e. a first/second input device/input button, a first/second output device/display, a processor) described in independent claim 1 and 17, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system/user device.  These components are merely recited at a high level of generality and/or are recited as performing generic computing functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/retrieve/transmit/present/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 15). 

Dependent claims 2-14, and 18-20, are merely add further details of the abstract steps/elements recited in claim 1 and 17 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-14 and 18-20 are also non-statutory subject matter.

Viewed as a whole, the claims (1-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Secondly, Applicant’s argument about “the claimed invention is integrated into a practical application” is conclusory and unpersuasive. 

The instant steps are merely receiving desire signals, matching signals, starting count down, sending or refraining from sending notification on receiving the desire match signals. In other words, it is mainly receiving data/sending/notifying/providing data over internet which is generic functions in computing implementation. Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/retrieve/transmit/present/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 15).

In particular, the claim recites additional element (a processing device), other than reciting “a processing device”, nothing in the claim element precludes the step from practically being performed in the mind.   There is no specificity regarding any technology, just broadly, execute the programming instructions, receive input/signal, transmit/send data/signal over internet.  

The instant claim merely uses a processing device as a tool to receive/match/send the generated information as way to implement the abstract idea.
It should be noted the limitations of the method claims are claimed as being performed by a processing device recited in method claim 15 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/retrieving data, transmitting data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the processing device are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/processing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.

What Applicant is referring to, “receiving desire signals, matching signals, starting count down, sending or refraining from sending notification on receiving the desire match signals” are merely a description of the arrangement of the sending/notifying/displaying the generated information, and is the solution of the abstract idea but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results.  Applicant simply applies the abstract idea on a processing device to receive/match desire signal and send notification without any recitation of details/configuration of how the system control/automate the desire signal/information resource generation/matching/normalizing the desire signal changing the way of initializing/ elapsing the count time.     
 In other words, the instant claim is simply drafted in such a result-oriented way, and the transmitting step is just displaying information.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more. Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application.   
Again, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Thus, the claimed invention does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter. Therefore, the Examiner is not persuaded by Applicant's arguments on their merit.  The previously presented 101 rejections are maintained in this Office Action.





Applicant's amendment and arguments with respect to newly amended claims 1, 15, 17, have been fully considered.  As to the prior art rejections, upon further search and consideration, it is found that Applicants amendments and arguments presented (Remarks filed on 9/7/2021) are deemed to be persuasive.  Accordingly claims 1-20 overcome prior art rejections over the recited arts of record.

This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the Alice 101 rejection to the Applicant’s claims.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17, recite “where the processor is configured to send a desire match signal to the first output device and to the second output device if a second electronic input signal is received from the second input device…..”.  

Specifically, the “sending a desire match signal” is predicated on the "if" statement, it is unclear that any action actually takes place, or unclear what will happen as the sending step may not actually happen at all. The claim renders itself vague and indefinite because it is not clear how the claim is bounded.  What happens IF NOT?  Therefore, if the condition following this recited “if” clause is not present it is not clear what limitation(s) the claim includes.  For the purposes of examination, the Examiner will interpret the claims to read on prior art whether that both includes and excludes the limitation delineated after the "if" clause.  Appropriate correction and/or clarification are required.
                  


Claim 2 recites, “where the duration of the timeout count-down may be selected by the first user”.  
The subject to set the duration of timeout count-down depends on a conditional situation "may be".  It is unclear what will happen as the “selected by the first user” may not actually happen at all.  Correction and clarification is required.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 15 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 15, Steps 1-5 of, 
beginning a count-down when a first desire signal … is received and interpreted ….as indicating a normalized first user desire directed towards a second user from a first user, the desire signal being an electrical input signal; 

sending a desire match output signal … when a second desire signal is received … and interpreted as indicating a normalized second user desire directed towards the first user by a second user and recognized…. as being substantially the same as the normalized first user desire before the count-down has elapsed to indicate a matching desire: 

where … send a notification to one of the respective first user and second user of the matching desire upon receiving the desire match signal; 
where …. refrains from sending any desire match signal …..when the normalized first and second user desires are not recognized as being substantially the same before the timeout count-down has elapsed; and 
where …. refrains from providing a notification to the second user unless receiving the desire match signal.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (      advertising, marketing or behaviors, sales activity, for example, select an e-store item, (see claim 10); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions, for example,  beginning a count-down when a first desire signal from a first input device is received).

In addition, claim 15, steps 1-5 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/begin a count-down when a signal/indication is received, can observe/send signal before count-down has elapsed to indicate a matching desire, can stop/refrain from sending/providing a signal/ notification.

Further, Step 2, 3, 4, 5, of (“receiving/sending signal…”, “sending/providing notification…”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving data/sending/transmitting data.  
Independent claim 15, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (a processing device), other than reciting “a processing device”, nothing in the claim element precludes the step from practically being performed in the mind.   There is no specificity regarding any technology, just broadly, execute the programming instructions, receive input/signal, transmit/send data/signal over internet.  
It should be noted the limitations of the method claims are claimed as being performed by a processing device recited in method claim 15 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/retrieving data, transmitting data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the processing device are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/processing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 15 (step 2B):  The additional element (i.e. a processing device), is recited at high level of generality and is a generic computing component, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea. There are no hardware/machine/computing devices to actually perform the steps.  

This component is merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 15). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, Fig. 4, p. 13-15, indicate a general-purpose smartphone perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to Fig. 4, p. 13-15, the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above-mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  
Dependent claim 16, is merely add further details of the abstract steps/elements recited in claim 15 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 16 is also non-statutory subject matter.

Independent claim 1 and 17:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 1 and 17 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 15.  

Further, the components (i.e. a first/second input device/input button, a first/second output device/display, a processor) described in independent claim 1 and 17, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system/user device.  These components are merely recited at a high level of generality and/or are recited as performing generic computing functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/retrieve/transmit/present/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 15). 

Dependent claims 2-14, and 18-20, are merely add further details of the abstract steps/elements recited in claim 1 and 17 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-14 and 18-20 are also non-statutory subject matter.

Viewed as a whole, the claims (1-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Allowable Subject Matter
Claims 1-20 are deemed to be allowed in light of the amendment and argument filed on 9/7/2021, subject to an outstanding 112 2nd and Alice 101 issues.  


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yerli (US 2013/0205220, Timer-Based Initiation of server-based actions ),
Malec et al. (US Patent 4973952), 
Courtel (US 2007/0040546, Device for comparing an input signal), 
Publicover et al. (US 2016/0253710, Providing targeted content based on a user’s moral values,
Pan (US 2010/0262932, Subsequently connecting people),
Steenstra et al. (WO 2007051131 A1, Dynamic Resource Matching System).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681